DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.

Remarks
Claims 1, 2, and 4-13 were originally pending in this application prior to the amendment (RCE) dated 10/11/2021. Claims 1, 2, 6-11, and 13 are now amended. Claims 4-5 are cancelled and no new claims are added. Hence, claims 1, 2, and 6-13 are currently pending in the instant application.


Response to Arguments
Applicant’s arguments (see pg.8 para 3, pg. 9, para 1-2), filed on 10/11/2021 with respect to claim 1 have been fully considered and are persuasive. The 103 rejection of claims of 1, 2, and 4-13 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Rudberg, on 11/10/2021.
The application has been amended as follows: 
In Claim 1 line 15, “ratio of the second water level change rate and the first water level change rate” changed to - ratio of the second water level change rate to the first water level change rate-.

Allowable Subject Matter
Claims 1, 2, and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Minayoshi et al. (WO2012114716A1) teaches a drum-type washing machine with a water tank 42,  a rotary drum 43 [0026], a water supply device (water supply paths 54, 62 with water supply hoses 59, 60, solenoid valves 57, 58) [0032], a motor 45 [0052], a water level detection unit 76 [0041]; and a control device 81 configured to (a) control the water supply device and the driving portion to perform washing operations [0029], [0032], including a water supply operation (via solenoid valves 57,58, [0029], [0032]), a drainage operation (via control of drainage pump 63, [0029], [0035]), and a spin-drying operation (dehydration step, [0029]) wherein the control unit 82 has ability to control an operation of the motor 45 [0029], [0043] and stop the dehydration operation based on any abnormalities detected [0023] because of presence of water repellant clothing ([0065], claim 2).
Additionally, Omachi et al. (JP2001104680A) discloses a control method to detect abnormal condition (imbalance, turbulence, shaking i.e. vibration) of an outer tub [0023], [0026], [0006] [0034] in a 
Both Minayoshi et al. and Omachi et al. neither teach nor fairly suggest that controller is configured to: calculate a first water level change rate after start of the water supply operation  according to a detection result of the water level detector during the water supply operation, calculate a second water level change rate after the first water level change rate is calculated, determine, based on a ratio of the second water level change rate to the first water level change rate being greater than a predetermined threshold, whether a laundry within the drum includes a waterproof cloth, before performing the spin-drying operation.
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record. Claims 2, and 6-13 are in condition for allowance as they are dependent on base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711